This matter came on for hearing on July 30, 1980, before the undersigned Associate Justice on defendant’s motion for stay of execution. Upon consideration of said motion, the supporting affidavit, and arguments of counsel, it is ordered:
1. The official reporter in the trial court is hereby ordered to prepare copies of the proceedings at imposition of sentence, and to furnish such copies forthwith to the Office of the Defender General and the State’s Attorney for Chittenden County.
2. Upon such furnishing and notice thereof to the Clerk of this Court, the motion for stay shall thereupon be set down for argument before, and consideration by, the full Court. V.R.A.P. 8(a).
Larrow, J.